Case 2:20-cv-03503-CBM-RAO Document 25 Filed 05/29/20 Page 1 of 20 Page ID #:308



    1    HALPERN MAY YBARRA GELBERG LLP
    2       Heather L. May (State Bar No.210544)
         550 South Hope Street, Suite 2330
    3    Los Angeles, California 90071
    4    Telephone: (213) 402-1900
         Facsimile: (213) 402-1901
    5    heather.mayer@halpernmay.com
    6
         Attorneys for Defendants
    7    ROBERT CORNELL, M.D.; AUGMENTA, LLC;
    8    ROBERT J. CORNELL, M.D., P.A.;
         JONATHAN CLAVELL, M.D.; and
    9    CLAVELL UROLLOGY, PLLC
   10
                            UNITED STATES DISTRICT COURT
   11
                          CENTRAL DISTRICT OF CALIFORNIA
   12
                                  WESTERN DIVISION
   13
   14   INTERNATIONAL MEDICAL                CASE NO. 2:20-cv-03503-CBM (RAOx)
        DEVICES, INC., et al.                Assigned to: Hon. Consuelo B. Marshall
   15                                                    (CR 8B)
                    Plaintiffs,
   16                                        DEFENDANTS’ ANSWER AND
   17         v.                             DEFENSES TO PLAINTIFFS’
                                             ORIGINAL COMPLAINT FOR
   18   ROBERT CORNELL, M.D., et al.,        MISAPPROPRIATION OF TRADE
   19                                        SECRETS (FEDERAL);
                    Defendants.              MISAPPROPRIATION OF TRADE
   20                                        SECRETS (CAL.); TRADEMARK
                                             INFRINGEMENT; COUNTERFEIT
   21                                        MARK; BREACH OF CONTRACT;
   22                                        BREACH OF GOOD FAITH AND
                                             FAIR DEALING; UNFAIR
   23                                        COMPETITION; AND
   24                                        DECLARATORY RELIEF

   25                                             DEMAND FOR JURY TRIAL
   26
   27                                        Complaint Served: April 17, 2020
   28
                                                    DEFENDANTS’ ANSWER AND DEFENSES
                                                                       TO COMPLAINT
Case 2:20-cv-03503-CBM-RAO Document 25 Filed 05/29/20 Page 2 of 20 Page ID #:309



    1                  DEFENDANTS’ ANSWER AND DEFENSES TO
                          PLAINTIFFS’ ORGINAL COMPLAINT
    2
              Defendants Robert Cornell, MD, Augmenta, LLC, Robert J. Cornell, MD,
    3
        PA, Jonathan Clavell, MD, and Clavell Urology, PLLC (collectively the
    4
        “Defendants”) answer the Original Complaint filed on April 15, 2020 (and served
    5
        on April 17, 2020) by Plaintiffs International Medical Devices, Inc., Menova
    6
        International, Inc., and James Elist, MD (collectively the “Defendants”).
    7
        Defendants Robert Cornell, MD, Augmenta LLC, and Robert J. Cornell, MD, PA
    8
        are collectively referred to as the “Cornell Defendants.” Augmenta, LLC, is
    9
        referred to as “Augmenta,” while Defendants Jonathan Clavell, MD, and Clavell
   10
        Urology, PLLC are referred to as the “Clavell Defendants.”
   11
                                        INTRODUCTION
   12
        1.    Defendant Robert Cornell, MD, admits that in 2018 he initiated contact with
   13
        Gesiva Medical, LLC, to inquire about the Penuma implant. Defendants lack
   14
        sufficient information to admit or deny the remaining allegations in paragraph 1,
   15
        and therefore denies them.
   16
        2.    Defendants deny all allegations in paragraph 2.
   17
        3.    Defendant Robert Cornell, MD, admits he is one of the named inventors of
   18
        U.S. Patent No. 10,413,413. Defendants deny all other allegations in paragraph 3.
   19
        4.    Defendant Robert Cornell, MD, admits that certain websites associated with
   20
        his practice discussed the use of Penuma implants. Defendants deny all other
   21
        allegations in paragraph 4.
   22
        5.    Defendants deny all allegations in paragraph 5.
   23
        6.    Defendants deny all allegations in paragraph 6.
   24
        7.    Defendants deny all allegations in paragraph 7.
   25
               GENERAL BACKGROUND AND NATURE OF THE ACTION
   26
        8.    Defendants lack sufficient information to admit or deny the allegations in
   27
        paragraph 8 and, therefore, deny them.
   28
                                                          DEFENDANTS’ ANSWER AND DEFENSES
                                                 1                           TO COMPLAINT
Case 2:20-cv-03503-CBM-RAO Document 25 Filed 05/29/20 Page 3 of 20 Page ID #:310



    1   9.    Defendants lack sufficient information to admit or deny the allegations in
    2   paragraph 9 and, therefore, deny them.
    3   10.   Defendants deny all surgeons are required to sign a Penuma NDA prior to
    4   witnessing the implant procedure. Defendants lack sufficient information to admit
    5   or deny the remaining allegations in paragraph 9 and, therefore, deny them.
    6   11.   Defendant Robert Cornell, MD, admits he contacted Gesiva Medical, LLC,
    7   in 2018 to inquire about the Penuma implant. Defendant Robert Cornell, MD, also
    8   admits he observed Dr. Elist perform Penuma implant procedures on March 30,
    9   2018. Defendant Robert Cornell, MD, denies he was provided any non-public
   10   information related to Penuma before or after signing the Penuma NDA. The
   11   Penuma NDA was presented and signed after Robert Cornell witnessed the implant
   12   procedure. Defendants deny any remaining allegations in paragraph 11.
   13   12.   Defendants deny all allegations in paragraph 12.
   14   13.   Defend Robert Cornell, MD. admits he is a named inventor on provisional
   15   applications directed toward penile implants filed on July 23 and December 14 of
   16   2018.Defendant Robert Cornell, MD, also admits a non-provisional application
   17   directed toward penile implants was filed on January 3, 2019 listing co-inventors
   18   David Nichols and Hans Mische. Defendants deny all remaining allegations of
   19   paragraph 13.
   20   14.   Defendants admit U.S. Patent Application No. 16/238,792 issued as U.S.
   21   Patent No. 10,413,413 (the “’413 Patent”) on September 17, 2019 and that U.S.
   22   Patent Application No. 16/238,821 is pending and published on January 23, 2020
   23   as U.S. Pub. No. 2020/0022812. Defendants also admit the ’413 Patent only
   24   published upon its issuance because it was accepted as a Track 1 application.
   25   Defendants deny the remainder of the allegations in paragraph 14.
   26   15.   The Cornell Defendants lack sufficient information to admit or deny the
   27   allegations in paragraph 15 and, therefore, deny them.
   28
                                                         DEFENDANTS’ ANSWER AND DEFENSES
                                                 2                          TO COMPLAINT
Case 2:20-cv-03503-CBM-RAO Document 25 Filed 05/29/20 Page 4 of 20 Page ID #:311



    1   16.   Defendant Robert Cornell, MD, admits that certain websites associated with
    2   his practice discussed the use of Penuma implants. Defendants deny any
    3   allegations of infringement or confusion in paragraph 16. Defendants lack
    4   sufficient information to admit or deny any of the remaining allegations in
    5   paragraph 15 and, therefore, deny them.
    6   17.   Defendants admit the United States Patent and Trademark Office (the
    7   “USPTO”) rejected the then pending claims of the patent application that issued
    8   into the ’413 Patent based at least in part on U.S. Patent Nos. 6,537,204 and
    9   8,968,193. Defendants deny all remaining allegations in paragraph 17.
   10   18.   Defendants deny all allegations in paragraph 18.
   11   19.   Defendants deny all allegations in paragraph 19.
   12   20.   Defendants deny all allegations in paragraph 20.
   13   21.   Defendants deny all allegations in paragraph 21.
   14   22.   Defendants deny all allegations in paragraph 22.
   15   23.   Defendants admit Dr. Clavell is listed on Augmenta’s unpublished non-
   16   public website, which makes no reference to Penuma or Dr. Elist. Defendants
   17   deny all remaining allegations in paragraph 23.
   18   24.   Defendants deny all allegations in paragraph 24.
   19                                       PARTIES
   20   25.   Defendants lack sufficient information to admit or deny the allegations in
   21   paragraph 25 and, therefore, deny them.
   22   26.   Defendants lack sufficient information to admit or deny the allegations in
   23   paragraph 26 and, therefore, deny them.
   24   27.   Defendants admit that Dr. Elist is listed as an inventor on U.S. Patent Nos.
   25   5,445,594; 5,669,870; 5,899,849; D462770; 6,475,137; 6,537,204; 8,986,193;
   26   9,504,573; and 10,350,070. Defendants lack sufficient information to admit or
   27   deny the remaining allegations in paragraph 27 and, therefore, deny them.
   28
                                                          DEFENDANTS’ ANSWER AND DEFENSES
                                                  3                          TO COMPLAINT
Case 2:20-cv-03503-CBM-RAO Document 25 Filed 05/29/20 Page 5 of 20 Page ID #:312



    1   28.   Defendants admit that Robert Cornell, MD, is an individual residing in
    2   Houston, Texas and that he is the founder of Augmenta.
    3   29.   Defendant Augmenta admits it is a limited liability company organized
    4   under the laws of Delaware, with its principal place of business at 1315 St. Joseph
    5   Parkway, Suite 1700, Houston, Texas 77002. Augmenta also admits this is the
    6   same address at which Defendant Robert Cornell, MD, operates his urology
    7   practice. Defendants deny any remaining allegations in paragraph 29.
    8   30.   Defendant Cornell PA admits it is a professional association organized under
    9   the laws of Texas, with its principal place of business at 1315 St. Joseph Parkway,
   10   Suite 1700, Houston, Texas 77002. Defendants deny any remaining allegations in
   11   paragraph 30.
   12   31.   Defendant Dr. Clavell admits he is an individual residing in Houston, Texas
   13   and is the owner of Clavell Urology, PLLC.
   14   32.   Defendant Clavell Urology, PLLC admits it is a professional limited liability
   15   corporation organized under the laws of Texas, with its principal place of business
   16   at 1315 St. Joseph Parkway, Suite 1700, Houston, Texas 77002. Defendants deny
   17   any remaining allegations in paragraph 32.
   18   33.   Defendants lack sufficient information to admit or deny the allegations in
   19   paragraph 33 and, therefore, deny them.
   20   34.   Defendants deny the allegations in paragraph 34.
   21                            JURISDICTION AND VENUE
   22   35.   Defendants lack sufficient information to admit or deny diversity jurisdiction
   23   exits and, therefore denies this Court has subject matter jurisdiction under 28
   24   U.S.C § 1332(a).
   25   36.   Defendants admit this Court has subject matter jurisdiction under 28 U.S.C.
   26   §§ 1331 and 1338(b), 18 U.S.C. § 1836, and 15 U.S.C. § 1114, et seq., but denies
   27   any violation of these Acts. Defendants deny this Court has subject matter
   28
                                                           DEFENDANTS’ ANSWER AND DEFENSES
                                                  4                           TO COMPLAINT
Case 2:20-cv-03503-CBM-RAO Document 25 Filed 05/29/20 Page 6 of 20 Page ID #:313



    1   jurisdiction of under 17 U.S.C. §101, et seq., because the alleged copyrighted work
    2   is not registered.
    3   37.     Defendants admit this Court has supplemental jurisdiction under 28 U.S.C. §
    4   1367.
    5   38.     The Cornell Defendants deny this Court has personal jurisdiction because
    6   the Cornell Defendants have had minimal contact with the State of California and
    7   do not maintain any such contacts.
    8   39.     The Clavell Defendants deny this Court has personal jurisdiction because the
    9   Clavell Defendants have had minimal contact with the State of California and do
   10   not maintain any such contacts.
   11   40.     For the reasons stated in ¶¶ 35, 38, and 39, Defendants deny venue is proper
   12   in this Judicial District.
   13    PLAINTIFFS’ FACTUAL ALLEGATIONS COMMON TO ALL COUNTS
   14   41.     Defendants lack sufficient information to admit or deny the allegations in
   15   paragraph 41 and, therefore, deny them.
   16   42.     Defendants lack sufficient information to admit or deny the allegations in
   17   paragraph 42 and, therefore, deny them.
   18   43.     Defendants lack sufficient information to admit or deny the allegations in
   19   paragraph 43 and, therefore, deny them.
   20   44.     Defendants lack sufficient information to admit or deny the allegations in
   21   paragraph 44 and, therefore, deny them.
   22   45.     Defendants lack sufficient information to admit or deny the allegations in
   23   paragraph 45 and, therefore, deny them.
   24   46.     Defendants lack sufficient information to admit or deny the allegations in
   25   paragraph 46 and, therefore, deny them.
   26   47.     Defendant Robert Cornell, MD, admits on January 11, 2018, he contacted
   27   Tom Hopper, of Gesiva Medical, LLC ("Gesiva"), by email to request training on
   28   Penuma and that he stated he became aware of Gesiva and Penuma at a medical
                                                           DEFENDANTS’ ANSWER AND DEFENSES
                                                   5                          TO COMPLAINT
Case 2:20-cv-03503-CBM-RAO Document 25 Filed 05/29/20 Page 7 of 20 Page ID #:314



    1   conference. Defendants lack sufficient information to admit or deny the remaining
    2   allegations in paragraph 47 and, therefore, deny them.
    3   48.   Defendant Robert Cornell, MD, admits that he had a conversation with Mr.
    4   Hopper and discussed the setting up a meeting to observe Dr. Elist perform the
    5   Penuma implant procedure. Defendants deny any remaining allegations in
    6   paragraph 48.
    7   49.   Defendant Robert Cornell, MD, admits the allegations in paragraph 49.
    8   50.   Defendant Robert Cornell, MD, admits he visited Dr. Elist’s clinic on March
    9   30, 2018 but denies he learned any detailed or confidential information regarding
   10   Penuma.
   11   51.   Defendant Robert Cornell, MD, admits the quoted language from the
   12   Penuma NDA is present in the agreement. Defendants denies the remaining
   13   allegations of paragraph 51, specifically including the allegation that Robert
   14   Cornell, MD, had detailed discussions regarding Penuma or any implication that he
   15   was required to sign the Penuma NDA prior to witnessing Dr. Elist perform
   16   implantation of the Penuma device.
   17   52.   Defendants deny the allegations in paragraph 52.
   18   53.   Defendants deny the allegations in paragraph 53.
   19   54.   Defendants deny the allegations in paragraph 54.
   20   55.   Defendants deny the allegations in paragraph 55.
   21   56.   Defendants deny the allegations in paragraph 56.
   22   57.   Defendants lack sufficient information to admit or deny the allegations in
   23   paragraph 57 and, therefore, deny them.
   24   58.   Defendants deny the allegations in paragraph 58.
   25   59.   Defendant Robert Cornell, MD, admits he applied for U.S. Provisional
   26   Application Nos. 62/702,062 and 62/779,825. Defendants deny all remaining
   27   allegations in paragraph 59.
   28
                                                          DEFENDANTS’ ANSWER AND DEFENSES
                                                  6                          TO COMPLAINT
Case 2:20-cv-03503-CBM-RAO Document 25 Filed 05/29/20 Page 8 of 20 Page ID #:315



    1   60.   Defendant Robert Cornell, MD, admits he incorporated Augmenta in
    2   September 2018 and registered Augment to do business in the State of Texas in
    3   October 2018. Defendants deny all remaining allegations in paragraph 60.
    4   61.   Defendant Robert Cornell, MD, admits he filed a non-provisional
    5   application on January 3, 2019 that issued as the ’413 Patent on September 17,
    6   2019. Defendants deny all remaining allegations in paragraph 61. The ’413 Patent
    7   issued prior to its publication because it was examined under the Track 1
    8   provisions implemented by the USPTO.
    9   62.   Defendants lack sufficient information to admit or deny the allegations in
   10   paragraph 62 and, therefore, deny them.
   11   63.   Defendants admit that, on March 15, 2019, the USPTO rejected all then
   12   pending claims in the application that eventually issued into the ’413 Patent based
   13   at least in part on the ’204 and ’193 Patents.
   14   64.   Defendants deny the allegations in paragraph 64.
   15   65.   Defendants deny the allegations in paragraph 65.
   16   66.   Defendant Robert Cornell, MD, admits that on May 22, 2019, Dr. Cornell,
   17   along with his “co-inventors,” each executed an inventor’s oath as the original
   18   inventors of the inventions claimed in the application that issued into the '413
   19   Patent. Defendants deny the remaining allegations of paragraph 66.
   20   67.   Defendants admit the ’413 Patent is assigned to Augmenta. Defendants
   21   deny the remaining allegations of paragraph 67.
   22   68.   Defendants deny the allegations in paragraph 68.
   23   69.   Defendants lack sufficient information to admit or deny the allegations in
   24   paragraph 69 and, therefore, deny them.
   25   70.   Defendants lack sufficient information to admit or deny the allegations in
   26   paragraph 70 and, therefore, deny them.
   27   71.   Defendants lack sufficient information to admit or deny the allegations in
   28   paragraph 71 and, therefore, deny them.
                                                           DEFENDANTS’ ANSWER AND DEFENSES
                                                   7                          TO COMPLAINT
Case 2:20-cv-03503-CBM-RAO Document 25 Filed 05/29/20 Page 9 of 20 Page ID #:316



    1   72.   Defendants deny the allegations in paragraph 72.
    2   73.   Defendants deny the allegations in paragraph 73.
    3   74.   Defendants lack sufficient information to admit or deny the allegations in
    4   paragraph 74 and, therefore, deny them.
    5   75.   Defendants deny the allegations in paragraph 75.
    6   76.   Defendants lack sufficient information to admit or deny whether Penuma is
    7   the result of years of research and development, clinical studies, patent protection,
    8   trade secrets, and FDA clearance and, therefore, deny these allegations.
    9   Defendants deny all remaining allegations of paragraph 76.
   10   77.   Defendants deny the allegations in paragraph 77.
   11   78.   Defendants deny the allegations in paragraph 78.
   12   79.   Defendants deny the allegations in paragraph 79.
   13   80.   Defendants admit Dr. Clavell observed a Penuma implant in October 2019.
   14   Defendants deny the remaining allegations of paragraph 80.
   15   81.   Defendants deny the allegations in paragraph 81.
   16   82.   Defendants deny the allegations in paragraph 82.
   17                        PLAINTIFFS’ CLAIMS FOR RELIEF
   18
   19                     Misappropriation of Trade Secrets (Federal)
   20   83.   Paragraph 83 requires no answer.
   21   84.   Defendants lack sufficient information to admit or deny the allegations in
   22   paragraph 84 and, therefore, deny them.
   23   85.   Defendants lack sufficient information to admit or deny the allegations in
   24   paragraph 85 and, therefore, deny them.
   25   86.   Defendants lack sufficient information to admit or deny the allegations in
   26   paragraph 86 and, therefore, deny them.
   27   87.   Defendants lack sufficient information to admit or deny the allegations in
   28   paragraph 87 and, therefore, deny them.
                                                           DEFENDANTS’ ANSWER AND DEFENSES
                                                  8                           TO COMPLAINT
Case 2:20-cv-03503-CBM-RAO Document 25 Filed 05/29/20 Page 10 of 20 Page ID #:317



    1   88.   Defendants lack sufficient information to admit or deny the allegations in
    2   paragraph 88 and, therefore, deny them.
    3   89.   Defendant Robert Cornell, MD, admits that he signed the Penuma NDA
    4   after being presented with the document upon exiting Dr. Elist’s clinic after
    5   viewing Penuma implant procedures performed by Dr. Elist. Defendants deny any
    6   remaining allegations in paragraph 89.
    7   90.   Defendants deny the allegations in paragraph 90.
    8   91.   Defendants deny the allegations in paragraph 91.
    9   92.   Defendants deny the allegations in paragraph 92.
   10   93.   Defendants deny the allegations in paragraph 93.
   11
   12                   Misappropriation of Trade Secrets (California)
   13   94.   Paragraph 94 requires no answer.
   14   95.   Defendants lack sufficient information to admit or deny the allegations in
   15   paragraph 95 and, therefore, deny them.
   16   96.   Defendants lack sufficient information to admit or deny the allegations in
   17   paragraph 96 and, therefore, deny them.
   18   97.   Defendants lack sufficient information to admit or deny the allegations in
   19   paragraph 97 and, therefore, deny them.
   20   98.   Defendants lack sufficient information to admit or deny the allegations in
   21   paragraph 98 and, therefore, deny them.
   22   99.   Defendants lack sufficient information to admit or deny the allegations in
   23   paragraph 99 and, therefore, deny them.
   24   100. Defendant Robert Cornell, MD, admits that he signed the Penuma NDA
   25   after being presented with the document upon exiting Dr. Elist’s clinic after
   26   viewing Penuma implant procedures performed by Dr. Elist. Defendants deny any
   27   remaining allegations in paragraph 100.
   28   101. Defendants deny the allegations in paragraph 101.
                                                          DEFENDANTS’ ANSWER AND DEFENSES
                                                  9                          TO COMPLAINT
Case 2:20-cv-03503-CBM-RAO Document 25 Filed 05/29/20 Page 11 of 20 Page ID #:318



    1   102. Defendants deny the allegations in paragraph 102.
    2   103. Defendants deny the allegations in paragraph 103.
    3   104. Defendants deny the allegations in paragraph 104.
    4
    5                                Trademark Infringement
    6   105. Paragraph 105 requires no answer.
    7   106. Defendants lack sufficient information to admit or deny the allegations in
    8   paragraph 106 and, therefore, deny them.
    9   107. Defendants lack sufficient information to admit or deny the allegations in
   10   paragraph 107 and, therefore, deny them.
   11   108. Defendant Robert Cornell, MD, admits that on March 30, 2018, he observed
   12   Dr. Elist perform Penuma implant procedures. Defendants deny any remaining
   13   allegations in paragraph 108.
   14   109. Defendant Robert Cornell, MD, admits Penuma implants were mentioned on
   15   his website in anticipation of being approved for using the device. Defendants
   16   deny any remaining allegations in paragraph 109.
   17   110. Defendants deny the allegations in paragraph 110.
   18   111. Defendant Robert Cornell, MD, admits on June 25, 2018 he received an
   19   email concerning the presence of the word Penuma on his website. Defendants
   20   deny any remaining allegations in paragraph 111.
   21   112. Defendant Robert Cornell, MD, admits that the word Penuma remained on
   22   his website for a limited period of time despite his instructions on multiple,
   23   separate, occasions as documented in email correspondence with two separate
   24   office managers who communicated this request to his website service engineers to
   25   have it removed. Defendants deny all remaining allegations of paragraph 112.
   26   113. Defendant Robert Cornell, MD, admits he received an email on August 4,
   27   2019 from IMD and that he responded to that email on August 5, 2019.
   28   Defendants deny all remaining allegations in paragraph 113.
                                                           DEFENDANTS’ ANSWER AND DEFENSES
                                                  10                          TO COMPLAINT
Case 2:20-cv-03503-CBM-RAO Document 25 Filed 05/29/20 Page 12 of 20 Page ID #:319



    1   114. Defendants deny the allegations of paragraph 114.
    2   115. Defendants deny the allegations of paragraph 115.
    3   116. Defendants lack sufficient information to admit or deny the allegations in
    4   paragraph 116 and, therefore, deny them.
    5   117. Defendants deny the allegations in paragraph 117.
    6   118. Defendants deny the allegations in paragraph 118.
    7   119. Defendants deny the allegations in paragraph 119.
    8   120. Defendants deny the allegations in paragraph 120.
    9
   10                                  Counterfeit Mark
   11   121. Paragraph 121 does not require an answer.
   12   122. Defendants lack sufficient information to admit or deny the allegations in
   13   paragraph 122 and, therefore, deny them.
   14   123. Defendants deny the allegations in paragraph 123.
   15   124. Defendants deny the allegations in paragraph 124.
   16   125. Defendants deny the allegations in paragraph 125.
   17   126. Defendants deny the allegations in paragraph 126.
   18   127. Defendants deny the allegations in paragraph 127.
   19
   20                               Copyright Infringement
   21   128. Paragraph 128 does not require an answer.
   22   129. Defendants lack sufficient information to admit or deny the allegations in
   23   paragraph 129 and, therefore, deny them.
   24   130. Defendants lack sufficient information to admit or deny the allegations in
   25   paragraph 130 and, therefore, deny them.
   26   131. Defendants deny the allegations in paragraph 131.
   27   132. Defendants deny the allegations in paragraph 132.
   28   133. Defendants deny the allegations in paragraph 133.
                                                         DEFENDANTS’ ANSWER AND DEFENSES
                                                11                          TO COMPLAINT
Case 2:20-cv-03503-CBM-RAO Document 25 Filed 05/29/20 Page 13 of 20 Page ID #:320



    1   134. Defendants deny the allegations in paragraph 134.
    2
    3                                   Breach of Contract
    4   135. Paragraph 135 does not require an answer.
    5   136. Defendant Robert Cornell, MD, admits that he signed the Penuma NDA
    6   after being presented with the document upon exiting Dr. Elist’s clinic after
    7   viewing Penuma implant procedures performed by Dr. Elist. Defendants deny any
    8   remaining allegations in paragraph 136.
    9   137. Defendants deny the allegations in paragraph 137.
   10   138. Defendants deny the allegations in paragraph 138.
   11   139. Defendants deny the allegations in paragraph 139.
   12
   13                 Breach of Covenant of Good Faith and Fair Dealing
   14   140. Paragraph 140 does not require an answer.
   15   141. Defendant Robert Cornell, MD, admits that he signed the Penuma NDA
   16   after being presented with the document upon exiting Dr. Elist’s clinic after
   17   viewing Penuma implant procedures performed by Dr. Elist. Defendants deny any
   18   remaining allegations in paragraph 141.
   19   142. Defendants lack sufficient information to admit or deny the allegations in
   20   paragraph 142 and, therefore, deny them.
   21   143. Defendants deny the allegations in paragraph 143.
   22   144. Defendants deny the allegations in paragraph 144.
   23
   24                                  Unfair Competition
   25   145. Paragraph 145 does not require an answer.
   26   146. Defendants deny the allegations in paragraph 146.
   27   147. Defendants deny the allegations in paragraph 147.
   28
                                                          DEFENDANTS’ ANSWER AND DEFENSES
                                                  12                         TO COMPLAINT
Case 2:20-cv-03503-CBM-RAO Document 25 Filed 05/29/20 Page 14 of 20 Page ID #:321



    1
    2                                   Declaratory Relief
    3   148. Paragraph 148 does not require an answer.
    4   149. Defendants deny the allegations in paragraph 149.
    5   150. Defendants deny the allegations in paragraph 150.
    6   151. Defendants deny the allegations in paragraph 151.
    7   152. Defendants deny the allegations in paragraph 152.
    8   153. Defendants deny the allegations in paragraph 153.
    9   154. Defendants deny the allegations in paragraph 154.
   10
   11                        PLAINTIFFS’ PRAYER FOR RELIEF
   12   1.    Defendants deny Plaintiffs are entitled to any relief requested under
   13   paragraph 1 (a–i).
   14   2.    Defendants deny Plaintiffs are entitled to any relief requested under
   15   paragraph 2.
   16   3.    Defendants deny Plaintiffs are entitled to any relief requested under
   17   paragraph 3.
   18   4.    Defendants deny Plaintiffs are entitled to any relief requested under
   19   paragraph 4.
   20   5.    Defendants deny Plaintiffs are entitled to any relief requested under
   21   paragraph 5.
   22   6.    Defendants deny Plaintiffs are entitled to any relief requested under
   23   paragraph 6.
   24   7.    Defendants deny Plaintiffs are entitled to any relief requested under
   25   paragraph 7.
   26   8.    Defendants deny Plaintiffs are entitled to any relief requested under
   27   paragraph 8.
   28
                                                          DEFENDANTS’ ANSWER AND DEFENSES
                                                13                           TO COMPLAINT
Case 2:20-cv-03503-CBM-RAO Document 25 Filed 05/29/20 Page 15 of 20 Page ID #:322



    1   9.    Defendants deny Plaintiffs are entitled to any relief requested under
    2   paragraph 9.
    3   10.   Defendants deny Plaintiffs are entitled to any relief requested under
    4   paragraph 10.
    5                               AFFIRMATIVE DEFENSES
    6         Defendants asserts the following affirmative defenses, without conceding
    7   that it has the burden of proof as to any affirmative defense, alleged as follows:
    8                            FIRST AFFIRMATIVE DEFENSE
    9         No personal jurisdiction exists over the Cornell Defendants. The Cornell
   10   Defendants lack sufficient contact with California for the Court to exercise
   11   personal jurisdiction.
   12                            SECOND AFFIRMATIVE DEFENSE
   13         No personal jurisdiction exists over the Clavell Defendants. The Clavell
   14   Defendants lack sufficient contact with California for the Court to exercise
   15   personal jurisdiction.
   16                            THIRD AFFIRMATIVE DEFENSE
   17         No diversity or personal jurisdiction exists based on the alleged amount in
   18   controversy. Likewise, no jurisdiction exists over the alleged copyright
   19   infringement allegation(s) based on a lack of registration at the time of filing the
   20   Original Complaint. Furthermore, venue is improper based on lack of jurisdiction.
   21   Any allegation by Plaintiffs that venue is proper based on the Penuma NDA are
   22   factually incorrect in that the Penuma NDA merely contained a choice of law
   23   provision and not a choice of venue provision.
   24                         FOURTH AFFIRMATIVE DEFENSE
   25         The trade secrets Plaintiffs allege to have been misappropriated by the
   26   Defendants were not in the possession of the Plaintiffs at the time of the alleged
   27   misappropriation.
   28
                                                           DEFENDANTS’ ANSWER AND DEFENSES
                                                  14                          TO COMPLAINT
Case 2:20-cv-03503-CBM-RAO Document 25 Filed 05/29/20 Page 16 of 20 Page ID #:323



    1                           FIFTH AFFIRMATIVE DEFENSE
    2          The trade secrets Plaintiffs allege to have been misappropriated by the
    3   Defendants were publicly disclosed prior to the alleged misappropriation by
    4   individuals other than Defendants.
    5                          SIXTH AFFIRMATIVE DEFENSE
    6          The trade secrets Plaintiffs allege to have been misappropriated by the
    7   Defendants were publicly disclosed prior to the alleged misappropriation in various
    8   patents and applications listing Plaintiff Dr. Elist as an inventor.
    9                        SEVENTH AFFIRMATIVE DEFENSE
   10          The trade secrets Plaintiffs allege to have been misappropriated by the
   11   Defendants are not subject to trade secret protection based on Plaintiffs’ failure to
   12   provide reasonable precautions to protect the alleged trade secrets.
   13                          EIGHT AFFIRMATIVE DEFENSE
   14          Defendants cannot be liable for misappropriation because no obligation of
   15   confidence existed at the alleged time of disclosure of the purported trade secrets.
   16                          NINTH AFFIRMATIVE DEFENSE
   17          Plaintiffs independently developed the trade secrets alleged to have been
   18   misappropriated by the Defendants.
   19                          TENTH AFFIRMATIVE DEFENSE
   20          Any alleged use of the “Penuma” mark by Defendants constituted a
   21   descriptive or nominative fair use of the mark and did not constitute trademark
   22   infringement nor the use of a counterfeit mark.
   23                       ELEVENTH AFFIRMATIVE DEFENSE
   24          Plaintiffs implied consent for any alleged use of the “Penuma” mark by
   25   Defendants based on proposed additional training and certification.
   26                        TWELFTH AFFIRMATIVE DEFENSE
   27          Plaintiffs’ claims for copyright infringement are barred by the doctrine of
   28   fair use.
                                                            DEFENDANTS’ ANSWER AND DEFENSES
                                                   15                          TO COMPLAINT
Case 2:20-cv-03503-CBM-RAO Document 25 Filed 05/29/20 Page 17 of 20 Page ID #:324



    1                     THIRTEENTH AFFIRMATIVE DEFENSE
    2         Plaintiffs’ claims for copyright infringement are barred based on a lack of
    3   registration from statutory damages and attorney’s fees under 17 U.S.C, § 412.
    4                   FOURTHTEENTH AFFIRMATIVE DEFENSE
    5         Any use of the alleged copyrighted work by Plaintiffs was innocent, non-
    6   infringing and not a willful infringement.
    7                      FIFTEENTH AFFIRMATIVE DEFENSE
    8         Plaintiffs’ claims for copyright infringement are barred based on lack of
    9   ownership in the alleged copyrighted work.
   10                      SIXTEENTH AFFIRMATIVE DEFENSE
   11         Plaintiffs waived the right to assert copyright infringement by failing to
   12   register the alleged work within the appropriate time period under 17 USC § 412.
   13                    SEVENTEENTH AFFIRMATIVE DEFENSE
   14         The alleged copyrighted work has elements taken from the public domain
   15   upon which a copyright infringement action cannot be maintained.
   16                     EIGHTEENTH AFFIRMATIVE DEFENSE
   17         Plaintiffs breached the Penuma NDA by failing to provide any confidential
   18   information to Defendant Robert Cornell, MD. In doing so, Plaintiffs’ failed to
   19   provide any consideration to Defendant Robert Cornell, MD, in exchange for the
   20   obligations Plaintiffs now desire to impose.
   21                      NINTEENTH AFFIRMATIVE DEFENSE
   22         Defendant Robert Cornell, MD, performed his obligations under the Penuma
   23   NDA, therefore, there was no breach of contract or breach of good faith and fair
   24   dealing under California law.
   25                      TWENTIETH AFFIRMATIVE DEFENSE
   26         Plaintiffs’ request for assignment of patents from Defendant Augmenta
   27   would constitute unjust enrichment. Defendants developed and obtained these
   28   patents at their own cost independent from any of the Plaintiffs.
                                                          DEFENDANTS’ ANSWER AND DEFENSES
                                                 16                          TO COMPLAINT
Case 2:20-cv-03503-CBM-RAO Document 25 Filed 05/29/20 Page 18 of 20 Page ID #:325



    1                    TWENTY-FIRST AFFIRMATIVE DEFENSE
    2         Defendant Robert Cornell, MD, was placed under undue influence and
    3   duress in his signing of the Penuma NDA. Plaintiffs demanded Defendant Robert
    4   Cornell, MD, sign the Penuma NDA after he had witnessed Dr. Elist perform the
    5   Penuma implant procedure, in order for Defendant Robert Cornell, MD, to
    6   continue training to become certified to obtain and order the implant. Defendant
    7   Robert Cornell, MD, received no further training from any Plaintiff.
    8                   TWENTY-SECOND AFFIRMATIVE DEFENSE
    9         Plaintiffs’ request for declaratory relief, in whole or in part, fails to state any
   10   claim upon which relief can be granted, including, but not limited to, the fact that
   11   declaratory relief is a remedy, not a cause of action, and Plaintiffs have failed to
   12   state any valid cause of action.
   13                    TWENTY-THIRD AFFIRMATIVE DEFENSE
   14         Defendants have not knowingly or intentionally waived any applicable
   15   affirmative defenses. Defendants presently lacks sufficient knowledge or
   16   information on which to form a belief as to whether it may have available
   17   additional, as yet unstated, affirmative defenses, and reserves the right to assert
   18   such additional defenses.
   19                                          Respectfully Submitted,
   20
        Dated: May 29, 2020                    HALPERN MAY YBARRA GELBERG LLP
   21                                            Heather L. May
   22
   23                                          By /s/ Heather L Mayer
   24                                             Heather L. Mayer
                                               Counsel for Defendants
   25                                          Robert Cornell, M.D., Augmenta, LLC,
   26                                          Robert J. Cornell, M.D., P.A., Jonathan
                                               Clavell, M.D. and Clavell Urology, PLLC
   27
   28
                                                             DEFENDANTS’ ANSWER AND DEFENSES
                                                   17                           TO COMPLAINT
Case 2:20-cv-03503-CBM-RAO Document 25 Filed 05/29/20 Page 19 of 20 Page ID #:326



    1                            DEMAND FOR JURY TRIAL
    2           Defendants Robert Cornell, MD, Augmenta, LLC, Robert J. Cornell, MD,
    3   PA, Jonathan Clavell, MD and Clavell Urology, PLLC hereby demand a trial by
    4   jury.
    5                                       Respectfully Submitted,
    6
        Dated: May 29, 2020                HALPERN MAY YBARRA GELBERG LLP
    7                                        Heather L. May
    8
    9                                      By /s/ Heather L Mayer
   10                                         Heather L. Mayer
                                           Counsel for Defendants
   11                                      Robert Cornell, M.D., Augmenta, LLC,
   12                                      Robert J. Cornell, M.D., P.A., Jonathan
                                           Clavell, M.D. and Clavell Urology, PLLC
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                        DEFENDANTS’ ANSWER AND DEFENSES
                                               18                          TO COMPLAINT
Case 2:20-cv-03503-CBM-RAO Document 25 Filed 05/29/20 Page 20 of 20 Page ID #:327



    1                                PROOF OF SERVICE
    2                      UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
    3
            International Medical Devices, Inc., et al. v. Robert Cornell, M.D., et al.
    4                     CACD Case No. 2:20-cv-03503-CBM (RAOx)
    5         I am over the age of 18 and not a party to the within action; I am employed
    6   by Halpern May Ybarra Gelberg LLP in the County of Los Angeles at 550 South
        Hope Street, Suite 2330, Los Angeles, California 90071.
    7
              On May 29, 2020, I served the document below described as:
    8
    9         DEFENDANTS’ ANSWER AND DEFENSES TO PLAINTIFFS’
              ORIGINAL COMPLAINT FOR MISAPPROPRIATION OF TRADE
   10         SECRETS (FEDERAL); MISAPPROPRIATION OF TRADE
              SECRETS (CAL.); TRADEMARK INFRINGEMENT;
   11         COUNTERFEIT MARK; BREACH OF CONTRACT; BREACH OF
   12         GOOD FAITH AND FAIR DEALING; UNFAIR COMPETITION;
              AND DECLARATORY RELIEF DEMAND FOR JURY TRIAL
   13
        The document was served by the following means:
   14
           BY ELECTRONIC TRANSMISSION VIA NEF I electronically filed the
   15       foregoing document through the Court’s CM/ECF system, which sent
            Notification of Electronic Filing to the attorneys at the e-mail addresses
   16
            listed below. They have appeared in this case and have consented to receive
   17       service through the Court’s CM/EFC System. L.R. 5-3.2.1
   18          Email: rbaker@bakermarquart.com
               Email: mmeister@bakermarquart.com
   19          Email: mchan@bakermarquart.com
               Email: estierwalt@bakermarquart.com
   20
               Ryan G. Baker, Esq.                        Counsel for Plaintiffs,
   21          Melissa A. Meister, Esq.                   INTERNATIONAL MEDICAL
               May Y. Chan, Esq.                          DEVICES, INC.; MENOVA
   22
               Emily R. Stierwalt, Esq.                   INTERNATIONAL, INC.; AND
   23          BAKER MARQUART LLP                         JAMES ELIST, M.D.
               777 South Figueroa Street, Suite 2850
   24          Los Angeles, California 90017
   25
             I declare under penalty of perjury under the laws of United States of
   26   America that the foregoing is true and correct.
   27         Executed on May 29, 2020 at Los Angeles, California.
   28                                                /s/ Heather L. Mayer
                                                          DEFENDANTS’ ANSWER AND DEFENSES
                                                19                           TO COMPLAINT
